Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/661,624 filed 10/23/2021 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Reading construction audit events for tracking, managing, or chronologizing construction projects.
The limitation of reading/using construction audit events for tracking, managing, or chronologizing construction projects, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic sensors, without mention of any computer or processor/CPU components. That is, other than reciting generic “sensors” manipulated by a person, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the sensors language, reading/using construction audit events in the context of this claim encompasses the user manually determining optical measurements using conventional optical equipment for generic 
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
using optical measurements for generic “audit events” or construction tracking is a method of human activity in commercial activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using sensors to perform both the receiving; constructing; and serving and reading steps. The sensors in both steps is recited at a high level of generality (i.e., as a generic sensor using generic optical technology without mention of computer hardware/computer processors for performing functions of reading audit events) such that it amounts no more than mere instructions to apply the exception using a generic sensor. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor to perform both the receiving; constructing; and serving and reading steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-16 and 18-20 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-16 and 18-20 are also directed towards nonstatutory subject matter.

As per independent claim 17, this claim is are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
the medium described in independent claims 17 does not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea (i.e. the claimed steps are still performed by generic optical “sensors” manipulated by a person).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US Pub. No.: US 2017/0046799, in view of Faulkner et al., US Pub. No. 2018/0174250.

As to claim 1 (and substantially similar claim 17), Chan discloses a method for an automated construction site visual audit log, 
(Chan [0098] a computer system associated with the centralized authority (e.g., system 110 (shown in FIG. 1)) associated with business entity 150) may execute one more stored application programs to cause system 110 to recover, authorize, audit, and/or release at least a portion of the tracked assets and/or transactions involving the tracked assets based on established and maintained rules.; see also [0121] recover, authorize, audit, and/or verify the completion of terms for a construction project)
the method comprising:


construction project, 
(Chan [0016] As such, client devices 101, 102, and 103 may receive data from respective sensors 105, 106, and 107 and/or from a user (not shown). In some embodiments, other suitable construction equipment that are connected can be used such that the connected equipment can communicate it's usage logs, and there can be manual entry by a party in the transaction.)

the data package including:
a sensor reading of a portion of a construction site relevant to a construction trade, the sensor reading generated by a sensor 
(Chan [0007] The computer-executable instructions further cause the processor to receive at least one signal from one of the sensors, wherein the signal is representative of a progress event of a plurality of progress events at the construction site, and to identify whether the progress event at the construction site corresponds to one of the terms in the predetermined construction schedule.; see also [0056] For example, each term that is included in the
predetermined construction schedule may have a corresponding sensor that detects when the term is completed and a corresponding client device that communicates the
completion to system)
that is part of a device manipulated by a person performing construction tasks pursuant to the construction trade at the construction site, 
(Chan [0016] System 100 may be a computing environment including internet of things (IoT) or client devices 101, 102, and 103, that are located on, for example, a construction site 104 of the construction project.)


(Chan [0081] 105, 106, and 107 (shown in FIG. 1) may be associated with corresponding devices (e.g., client devices 101, 102, and 103) (shown in FIG. 1;
See also [0056] For example, each term that is included in the predetermined construction schedule may have a corresponding sensor that detects when the term is completed and a corresponding client device that communicates the completion to system; see also [0057] Data repository 144 may store a rules engine identifying one or more rules that monitor the construction project, an initiation of one or more transactions involving the tracked terms;
See also [0039] In some embodiments, after sensors 105, 106, and/or 107 detect, for example, when a predefined phase or a predefined term in a predetermined construction schedule
for the construction project has been completed, sensors 105, 106, and/or 107 can transmit a signal representative of the detected information to respective client devices)

a set of sensor metadata that corresponds to the sensor reading, the set of sensor metadata including at least one of:
a sensor type; metrics of the sensor when the sensor reading was captured; a time the sensor reading was captured; a geographic location the sensor reading was captured;
(see Chan [0103] The data set can include information, such as the terms of the construction schedule that are being tracked by the client device and respective sensor and the location of each on construction site 104.;
See also [0136] The data specifying transaction 308 may also include metadata indicative of a duration of usage, time, date, location, and/or other network connected devices in proximity,; see also [0140] to generate an encrypted array 614A of the user's usage data. The data 
an orientation of the sensor when the sensor reading was captured;
a field-of-view of the sensor when the sensor reading was captured;
(Chan [0100] In some embodiments, client devices 101, 102, and 103 and sensors 105, 106, and 107 can be positioned on site 104 based on the agreed upon terms. For example, each client device 101, 102, and 103, and each respective sensor 105, 106, and 107 can be associated with a particular set of terms related to each phase of the construction project.)
an identity of the person;
an identity of an entity with responsibility for the sensor;
(Chan [0158] Various embodiments may track an ownership of connected devices based on a unique identifier and periodic checks with a network connection, which may be aggregated
with associated data ( e.g., value, purchase time, usage duration, geo-location, etc.) to form a connected asset inventory system.)
an identity of the construction site;
a dialogue providing project relevant context to the construction audit event;
a label identifying the sensor reading as being part of a particular category;
identifications of other persons on the construction project; or
(see Chan [0130] The on-board and external sensor devices may, in some aspects, collectively form a sensor network 504 that generates and provides sensor data to the connected devices. For instance, the sensor data may include data identifying a current state, data specifying intended and/or unintended interaction with one or more of the users (e.g., through client devices 101, 102, and/or 103), inadvertent interactions (e.g., drops, other accidental interactions, etc.), and data describing any additional or alternate characteristics of the connected devices capable of being monitored and quantified by the sensor devices)
a key identifying another sensor reading;

are subject to transfer in transaction 308, and a public key of the recipient (e.g., public key 308B). Further, in some aspects, the data specifying transaction 308 may include a
digital signature 308C of the user, which may be applied to hash 308A and public key 308B using a private key 308D of the user.)

storing the sensor reading in an audit event entry of a data warehouse;
(Chan [0045] For example, client device 102 may receive the transmitted information, and store portions of the information in locally accessible storage device and/or network- accessible storage devices and data repositories (e.g., cloud-based storage). ; see also [0049] System 140 may be configured to store portions of the rules engine and/or event trigger list within a secure data repository accessible to system 110 across network 120 (e.g., cloud-based storage). )

updating a multi-faceted index of the data warehouse to:

link one or more members of the set of sensor metadata to the audit event entry; and
(Chan [0125] The connected devices may also transmit the usage data to system 110,
along with information linking specific elements of the usage data to corresponding users and/or client devices.)

link one or more members of a set of audit metadata to the audit event entry, the audit metadata including at least one of:
a sensor type;
metrics of the sensor when the sensor reading was captured;
a time the sensor reading was received;

(see Chan [0103] The data set can include information, such as the terms of the construction schedule that are being tracked by the client device and respective sensor and the location of each on construction site 104.;
See also [0136] The data specifying transaction 308 may also include metadata indicative of a duration of usage, time, date, location, and/or other network connected devices in proximity,; see also [0140] to generate an encrypted array 614A of the user's usage data. The data specifying transaction 308 may also include metadata indicative of a duration of usage, time, date, location, and/or other network connected devices in proximity)
an orientation of the sensor when the sensor reading was captured;
a field-of-view of the sensor when the sensor reading was captured;
(Chan [0100] In some embodiments, client devices 101, 102, and 103 and sensors 105, 106, and 107 can be positioned on site 104 based on the agreed upon terms. For example, each client device 101, 102, and 103, and each respective sensor 105, 106, and 107 can be associated with a particular set of terms related to each phase of the construction project.)
an identity of the person;
an identity of an entity with responsibility for the sensor;
(Chan [0158] Various embodiments may track an ownership of connected devices based on a unique identifier and periodic checks with a network connection, which may be aggregated
with associated data ( e.g., value, purchase time, usage duration, geo-location, etc.) to form a connected asset inventory system.)
an identity of the construction site;
a classification of an item discernable from the sensor reading or the sensor metadata;
the construction project to which at least one of the person, the sensor, or the construction site is attached;
identifications of other persons on the construction project; or

a key identifying another sensor reading;
(Chan [0135] For example, data specifying transaction 308 may include a cryptographic hash 308A of a prior transaction, a quantity or number of units of the tracked asset portion that
are subject to transfer in transaction 308, and a public key of the recipient (e.g., public key 308B). Further, in some aspects, the data specifying transaction 308 may include a
digital signature 308C of the user, which may be applied to hash 308A and public key 308B using a private key 308D of the user.)

constructing a user interface for construction audit events, including the audit event entry, in the data warehouse, the user interface including a visual representation of sensor readings organized by the multifaceted index, 
(Chan [0105] System 110 may generate, in step 406, one or more of the rules and/or triggering events based on information obtained from a user, such as the owner and/or the developer
of the construction project (e.g., as input provided to a web page or other graphical user interface (GUI) presented by a computing device, such as client device 101 and provided to
system 110). For example, a user may specify a particular distribution of tracked assets ( e.g., recurring bill payments, etc.) in response to a completion of a term in the construction project (e.g., triggering events).)


(Chan [0075] In other aspects, system 110 may establish one or more of the rules and/or triggering events based on information received from a user ( e.g., as input provided to a web page or other graphical user interface (GUI) presented by a computing device (not shown) and provided to system 110)

Chan does not disclose:
serving the user interface to a user enabling the user to visually experience the
construction audit events;

however, Faulkner discloses:
serving the user interface to a user enabling the user to visually experience the
construction audit events
(Faulkner [0079] In some embodiments, the worker assignment management engine 310 is configured to request the worker GUI management engine 304 to cause a GUI for inputting
evidence of completion of a step of a construction work assignment to be presented on an applicable terminal such as the worker terminal 106 in FIG. 1. For example, the evidence may include a picture of a construction site and/or measurement of a construction material included in the picture. In another example, the evidence may include video clip recording a regulatory construction work step performed by the worker.; see also [0063] In some embodiments, the administrator is configured for audit purposes of the construction projects. In one example, audit
level users will be able to review items such as, but not limited to, on time, work completion, workflow, evidence.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to provide construction video evidence as taught by Faulkner since it was known in the art that construction project management systems provide video evidence as project progress management engines are configured to perform validation of the evidence inputs, for example, in order to validate completion of a step of a workflow, for example, the
evidence inputs ( e.g., photo images) may be an on-site input from applicable terminals, such as the worker terminal (Faulkner [0107]).


As to claim 2, Faulkner discloses, under the rationale above, the method of claim 1, further comprising displaying, without user prompting, a visual representation of the sensor reading to provide a real-time feed
(Faulkner [0095] The SNS/news feed window 512 includes one or more SNS/news feeds uniquely associated with the worker. For example, posts by workers of the same construction
entity and news feeds related to specialty of construction work and/or geographical locations are listed in the SNS/ news feed window 512.).

As to claim 3, Faulkner discloses, under the rationale above, the method of claim 2, wherein the visual representation of the sensor reading is a thumbnail image and selection of the thumbnail image generates a detailed account of the sensor reading and the set of sensor metadata
(Faulkner [0125] The main presentation window 904 is configured to present detailed information associated with the selected tab. When the overview tab is selected, the main presentation window 904 presents address, property owner's information, map, pictures of a property, progress state of a construction project, and weather in a region of the property.).


(Faulkner [0089] FIG. 5 is a diagram 500 illustrating an example of a graphical user interface (GUI) for providing project management service to workers and managing construction
worker profiles according to some embodiments. The GUI illustrated in FIG. 5 includes a navigation bar 502, a daily summary window 504, a daily site visit summary window 506, a calendar window 508, a certification list window 510, an SNS/news feed window 512, a course recommendation window 514, and an on-going course window 516. In some embodiments, the GUI in FIG. 5 corresponds to a worker portal GUI. Each of the windows 504-516 also includes an individual navigation bar at the top of the window to allow for specific setting of the window.;
see also [0157] The window 1506 includes pre-work photos and post-work photos to show project results. Selection of a photo may lead to additional information associated with the
selected photo, such as notes/comments made on the photo by workers.).

As to claim 5, Chan discloses the method of claim 1, further comprising executing software on the device that, when operating:
controls the sensor to capture the sensor reading;
triggers the generation of the sensor metadata;
(Chan [0049] System 110 may be configured to store the one or more established rules (e.g., as a rules engine) and one or more of the established trigger events (e.g., as an event
trigger list) within a portion of a local data repository ( e.g., data repository 144).; see also [0136] The data specifying transaction 308 may also include metadata indicative of a duration of usage, time, date, location, and/or other network connected devices in proximity,)
creates the data package; and

hash 308A, public key 308B, and digital signature 308C) and the usage data (e.g., encrypted arrays 602A and 604A from array controller encryption 602B and 604B), and
transmit the data specifying transaction 308 to one or more of peer systems)
controls a transmitter to transmit the data package
(Chan [0137] transmit the data specifying transaction 308 to one or more of peer systems).

As to claim 6, Chan discloses the method of claim 5, wherein the software, when operating, provides an interface for capturing a portion of the sensor metadata from the person, the method further comprising inputting, by the person, the portion of the sensor metadata (Chan [0024] In the second transaction (transaction 204), a user inputs the next term of the predetermined construction schedule that has been completed into client device 102. For example, client device 102 may execute one or more software applications (e.g., wallet applications) that generate data specifying a transaction (e.g., transaction 204), such as
the completion of the next term at construction site ; see also [0033] Client devices 101, 102, and 103 may include one or more display devices that display information to a user and one or more input devices ( e.g., keypad, keyboard, touchscreen, voice activated control technologies, or any other type of known input device) to allow the user to input information to the client device.).

As to claim 7, Chan discloses the method of claim 1, further comprising:
comparing the sensor reading or the sensor metadata to a policy ruleset to determine whether the sensor reading or the sensor metadata violates the policy ruleset;

[0047] System 110 may establish causal relationships between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding
regulated distributions of funds, transfers, and/or other actions involving terms of the construction project being tracked within the hybrid public-private ledger ( e.g., "triggering events"). ) 
and
storing the sensor reading in the audit event entry of the data warehouse in response to a determination that the sensor reading or the sensor metadata does not violate the policy ruleset
(Chan [0167] In some aspects, system 110 may establish rules within the rules engine (e.g., rules engine 324) that allow compliant transactions to proceed, while initiating a set of contingency steps transactions outside of the earmarks; see also 
[0045] For example, client device 102 may receive the transmitted information, and store portions of the information in locally accessible storage device and/or network- accessible storage devices and data repositories (e.g., cloud-based storage). In one instance, client device 101 executes stored instructions ( e.g., an application program, a web browser, a mobile banking application, and/or a mobile wallet application) to process portions of the stored data and render portions of the stored data for presentation to a user).

As to claim 8, Faulkner discloses, under the rationale above, the method of claim 1, wherein a member of the set of audit metadata is generated by a machine learning engine
(Faulkner [0055] The approval/rating management engine 134 may represent a functional module configured to receive inputs regarding approval of a step of a construction project and/or


As to claim 9, Faulkner discloses, under the rationale above, the method of claim 8, wherein the member of the set of audit metadata generated by the machine learning engine is an inference based on a new set of sensor metadata and a plurality of stored sets of audit metadata (Faulkner [0063] In some embodiments, the administrator is configured for audit purposes of the construction projects. In one example, audit level users will be able to review items such as, but not limited to, on time, work completion, workflow, evidence.).

As to claim 10, Faulkner discloses, under the rationale above, the method of claim 9, further comprising producing an inference result of the machine learning engine and presenting the inference result to the user (Faulkner [0157] The window 1506 includes pre-work photos and
post-work photos to show project results. Selection of a photo may lead to additional information associated with the selected photo, such as notes/comments made on the photo by workers.).

As to claim 11, Faulkner discloses, under the rationale above, the method of claim 1, wherein the classification comprises chronologize
(Faulkner [0093] The calendar window 508 includes a time frame schedules to be performed on a specific time period, such as day, week, month, year, etc. In some embodiments, the
specific time period is changeable based on user setting.).

As to claim 12, Chan discloses the method of claim 1, wherein the classification comprises performance (Chan [0123] In additional aspects, the exemplary hybrid blockchain


As to claim 13, Faulkner discloses, under the rationale above, the method of claim 1, wherein the classification comprises a query (Faulkner [0031] Other databases, such as Informix™, OB2 (Database 2) or other data storage, including file-based, or query formats, platforms, or resources such as OLAP (On Line Analytical Processing), SQL (Structured Query Language), a SAN (storage area network), Microsoft Access™ or others may also be used, incorporated, or accessed. The databases may comprise one or more such databases that reside in one or more physical devices and in one or more physical locations. The database may store a plurality of types of data and/or files and associated data or file descriptions, administrative information, or any other data.).

As to claim 14, Chan discloses the method of claim 1, wherein the classification comprises a keyword (Chan abstract: The storage device stores software instructions for controlling the processor that when executed by the processor configures the processor to obtain a predetermined construction schedule with terms for the project.).

As to claim 15, Chan discloses the method of claim 1, further comprising aggregating a plurality of audit entries and serving the plurality of audit entries to a plurality of persons (Chan [0158] Various embodiments may track an ownership of connected devices based on a unique identifier and periodic checks with a network connection, which may be aggregated
with associated data ( e.g., value, purchase time, usage duration, geo-location, etc.) to form a connected asset inventory system.).



Referring to claim 18, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 20.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/2/2021